Exhibit 12.1 PACIFIC GAS AND ELECTRIC COMPANY COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES Three Months Ended June 30, Six Months Ended June 30, Year Ended December 31, Earnings: Income from continuing operations $ Income taxes provision Net fixed charges Total Earnings $ Fixed Charges: Interest and amortization of premiums, discounts and capitalized expenses related toshort-term borrowings and long-term debt, net $ Interest on capital leases 5 10 22 23 11 1 1 AFUDC debt 10 22 44 32 20 15 12 Total Fixed Charges $ Ratios of Earnings to Fixed Charges Note: For the purpose of computing Pacific Gas and Electric Company’s ratios of earnings to fixed charges, “earnings” represent income from continuing operations adjusted for income taxes and fixed charges (excluding capitalized interest).“Fixed charges” include interest on long-term debt and short-term borrowings (including a representative portion of rental expense), amortization of bond premium, discount and expense, interest on capital leases, and AFUDC debt.Fixed charges exclude interest on tax liabilities in accordance with FASB Interpretation No. 48 (Accounting for Uncertainty in Income Taxes).
